Case 2:18-cv-00263-WTL-MJD Document 29 Filed 12/31/18 Page 1 of 2 PageID #: 134



                             IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     TERRE HAUTE DIVISION

 SHAUN A. SANDERS,                             )
                                               )
                Plaintiff,                     )
                                               )
 vs.                                           )   Case No. 2:18-cv-00263-WTL-MJD
                                               )
 ADVICS MANUFACTURING                          )
 INDIANA, LLC,                                 )
                                               )
                Defendant.                     )


                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

        Plaintiff Shaun A. Sanders and Defendant ADVICS Manufacturing Indiana, LLC, by

 counsel, hereby stipulate and agree to the dismissal with prejudice of the above-captioned cause

 of action in its entirety, including all claims that were brought or that could have been brought,

 and with each party to bear its own fees, costs, and expenses.

                                                      Respectfully submitted,

                                                      Robert P. Kondras Jr.
                                                      Robert P. Kondras, Jr.
                                                      Hunt, Hassler, Kondras & Miller LLP
                                                      100 Cherry Street
                                                      Terre Haute, IN 47807
                                                      Telephone: (812) 232-9691
                                                      Fax: (812) 234-2881
                                                      Email: Kondras@huntlawfirm.net

                                                      Attorney for Plaintiff

                                                      (Consent to use electronic signature
                                                      provided to Defense counsel via email on
                                                      December 29, 2018)
Case 2:18-cv-00263-WTL-MJD Document 29 Filed 12/31/18 Page 2 of 2 PageID #: 135



                                          Thomas C. Payne
                                          Peter A. Morse, Jr.
                                          Nathan A. Baker
                                          Thomas C. Payne
                                          Barnes & Thornburg LLP
                                          11 South Meridian Street
                                          Indianapolis, IN 46204
                                          Telephone:     317-236-1313
                                          Facsimile:     317-231-7433
                                          E-Mail: pete.morse@btlaw.com
                                                     nathan.baker@btlaw.com
                                                     thomas.payne@btlaw.com

                                          Attorneys for Defendant




 DMS 13735067v1
